DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant's amendment filed 9/23/2021 has been received and entered into record. As a result, claims 1, 8, and 15 have been amended, claims 6, 7, 13, 14, and 20 have been canceled, and claims 21-23 have been added. Therefore, claims 1-5, 8-12, 15-19, and 21-23 are presented for examination.	

Examiner's Note
	Applicant's originally filed specification at paragraph [0079] discloses where a computer readable storage medium is not to be construed as being transitory signals per se. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder [U.S. Pub. 2019/0234632] in view of Giorgi et al. ("Giorgi") [U.S. Pub. 2019/0101306].

With regard to claim 1, Reeder teaches a computer-implemented method for controlling air flow for a user based on context analysis ("techniques are described for integrating a monitoring system with one or more smart air vents [par. 0004]"), the computer-implemented method comprising: 
identifying, via one or more processors, an identity of a user (the monitor control unit 112 may determine the identity of a person in a room [par. 0078]") and a location of the user within an area ("the monitor control unit 112 may analyze the image data to determine a location of the one or more persons in the room of the property [par. 0077]") that includes one or more vents  ("one or more smart vents 104 within Room A [par. 0031]") associated with a climate control system ("a smart vent device that is configured to direct air flowing from an HVAC system of the property to a room of the property and adjust a flow rate of air flowing from an HVAC system of the property to a room of the property [par. 0005]"); 
determining, via the one or more processors, user preferences based on the identity of the user ("The monitor control unit 112 may use classification analytics to determine the identity of the person in the room, and based on the identity of the person in the room, the monitor control unit 112 may determine the direction of air flow and the flow rate for the smart vent device [par. 0078]"),
 wherein the user preferences are determined according to learning ("the one or more smart vents may be configured to learn the preferences of the one or more residents of the monitored property. In these implementations, the one or more smart vents may store historical information associated with the user. For example, the one or more smart vents over time may determine that user A wants the air to blow in their direction and user B want the air to blow away from them [par. 0038]"), and wherein implicit user feedback is processed to adjust the user preferences ("voice command … when there are two persons in a room and one person commands the smart vent to blow air away from me, the smart vent determines which of the two person provided the command based on determining the identity of the user and directs the air away from the spatial zone of that user [par. 0060]" and "The monitor control unit 112 may perform classification analytics to detect the one or more gestures being performed by a user. For example, the monitor control unit may detect that a user is making an 'X' gesture with their hands indicating that the user wants to stop air blowing in their direction [par. 0079];" where the voice command and gesture for air direction can be considered implicit user feedback. Also, ; and 
adjusting, via the one or more processors, characteristics of air flow in the area based on the user preferences the user and the location of the user ("The monitor control unit 112 may use classification analytics to determine the identity of the person in the room, and based on the identity of the person in the room, the monitor control unit 112 may determine the direction of air flow and the flow rate for the smart vent device [par. 0078]" and "the one or more smarts vent devices to direct air flow to resident A when located in a room, and the one or more smart vent devices to direct air flow away from resident B [par. 0078]"), 
wherein the characteristics of the air flow comprise one or more from a group of: a direction, and a flow rate ("the monitor control unit 112 may determine the direction of air flow and the flow rate for the smart vent device [par. 0078]").  
Although Reeder teaches wherein the user preferences are determined according to learning (as presented above), Reeder does not explicitly teach where the learning is according to a machine learning model.
	In an analogous art (climate control), Giorgi teaches where it is known in the art to perform learning according to a machine learning model ("the machine learning and reasoning component 702 (alone or in conjunction with other system components) can determine an identification of an individual in the defined space and can automatically adjust the temperature and/or air flow. For example, a grandmother is in a room and does not like air blowing on her. Thus, the system 700, based on the identification of the individual and the corresponding preference, can automatically turn down (or turn off) the fan(s) and/or close a damper that is near the grandmother [par. 0090]" and "the machine learning and reasoning component 702 can rely on predictive models constructed using machine learning and/or automated learning procedures [par. 0092]" and "The machine learning and reasoning component 702 can infer, whether a status of an environment of one or more remote devices should be adjusted based on observed conditions [par. 0093]"). 
	Because Reeder teaches learning preferences of a user over time (such as whether the user wants air blown in their direction), and Giorgi teaches where learning user preferences (such as whether a grandmother does not like air blowing on her) can be accomplished via a machine learning model, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have 
	Note: claim is presented in the alternative.

With regard to claim 2, the combination above teaches the computer-implemented method of claim 1. Reeder in the combination further teaches wherein the identity of the user is determined using facial recognition from captured images of the user ("the camera may perform one or more facial recognition techniques on the captured data to determine the identity of the user [par. 0058]").  

With regard to claim 3, the combination above teaches the computer-implemented method of claim 1. Reeder in the combination further teaches wherein the user preferences include one or more from a group of: 
an air temperature preference, an air direction preference, and an air flow rate preference ("the resident user may indicate preferences that specify an air flow rate for the smart vent device when each resident is located in the room [par. 0078]").  
	Note: claim is presented in the alternative. 

With regard to claim 4, the combination above teaches the computer-implemented method of claim 1. Reeder in the combination further teaches wherein adjusting the characteristics of air flow is further based on contextual information, and 
wherein the contextual information includes one or more from a group of: 
a time of day context ("The user 116 may set one or more time schedules for the one or more configured operating modes. For example, the user may configure to set the smart vent system to oscillation mode between 8:00 PM and 6:00 AM [par. 0033]"), a time of year context, a user apparel context ("the one or more smart vents may be configured to detect when a user is under a blanket, and may adjust the airflow [par. 0037]"), a user position context, and a user activity context ("the resident may configure a gesture for increasing the air flow, decreasing air flow, shutting off the air flow, increasing the set point temperature of the HVAC system, decreasing the set point temperature of the HVAC system [par. 0079]").  
	Note: claim is presented in the alternative.

With regard to claim 5, the combination above teaches the computer-implemented method of claim 1. Reeder in the combination further teaches wherein the area further includes one or more motion sensors, and 
wherein the location of the user is determined using the one or more motion sensors ("monitor control unit 112 receives motion sensor data from a motion sensor, the monitor control unit 112 may determine the location of the one or more persons in the room based on the motion data [par. 0077]").  

	With regard to claim 8-12, the combination above teaches claims 1-5. Claim 8-12 recite limitations having the same scope as those pertaining to claims 1-5, respectively; therefore, claims 8-12 are rejected along the same grounds as claims 1-5.
	Claim 8 differs from claim 1 where claim 8 recites the additional limitation (which Reeder teaches) of program instructions stored on one or more computer readable storage media ("Implementations of the described techniques may include hardware, a method or process implemented at least partially in hardware, or a computer-readable storage medium encoded with executable instructions that, when executed by a processor, perform operations [par. 0017]").

	With regard to claim 15-19, the combination above teaches claims 1-5. Claim 15-19 recite limitations having the same scope as those pertaining to claims 1-5, respectively; therefore, claims 15-19 are rejected along the same grounds as claims 1-5.
	Claim 15 differs from claim 1 where claim 8 recites the additional limitation (which Reeder teaches) of a computer program product comprising one or more computer readable storage media ("a computer program product tangibly embodied in a machine-readable storage device for execution by a programmable processor [par. 0089]").

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reeder in view of Giorgi further in view of Ramamurti et al. ("Ramamurti") [U.S. Pub. 2019/0353378].

	With regard to claim 21, the combination of Reeder and Giorgi teaches the method of claim 1. Reeder in the combination further teaches where the implicit user feedback is used to identify a positive or negative reaction to the characteristics of air flow, and wherein the implicit user feedback is obtained by one or more of: 
processing image data, and processing audio data ("the monitor control unit may detect that a user is making an 'X' gesture with their hands indicating that the user wants to stop air blowing in their direction [par. 0079]" and "voice command … when there are two persons in a room and one person commands the smart vent to blow air away from me, the smart vent determines which of the two person provided the command based on determining the identity of the user and directs the air away from the spatial zone of that user [par. 0060];" where the gesture or the voice command is considered a negative reaction to air being blown in a person's direction).
	The combination does not explicitly teach using sentiment analysis or using conversational analysis. 
	In an analogous art (voice control), Ramamurti teaches using conversational analysis ("the NLP classifier 1132 determines whether or not the utterance includes a sentiment relating to the temperature of a corresponding zone or space, and whether the temperature should be increased, decreased, or left alone based on the sentiment [par. 0226]" and "an occupant of the zone or space may utter (e.g., verbalize or speak) a natural language statement corresponding to how cold or warm the occupant feels in the zone or space, such as, for example, "It's freezing in here," "It's so hot in here," "I'm so cold," "I wish it was a little warmer," and the like, and at least one of the voice assist devices 1144 and 1148 may detect the statement [par. 0227]" and "the voice assist devices 1144 and 1148 may acknowledge the utterance or describe a proposed action, such as "increasing the temperature," "lowering the temperature," "setting the temperature to 72 degrees Fahrenheit," and the like [par. 0228]"). 
	Ramamurti further teaches, "the NLP classifier 1132 analyzes the received utterance data using any suitable machine learning method to determine the content of the utterance. For example, the NLP classifier may utilize machine learning to analyze the semantics and/or syntax of the utterance using any suitable methods, for example, such as lemmatization, segmentation, tagging, parsing, disambiguation, stemming, extraction, lexical semantics, machine translation, relationship extraction, sentiment analysis, topic segmentation and recognition, speech recognition, text to speech, any other suitable methods, or any combinations thereof [par. 0226]."
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have substituted the voice command detection of Reeder, for the conversational analysis as taught by Ramamurti, arriving at a system that uses conversational analysis on the voice commands of Reeder,

	Note: claim is presented in the alternative. 

	With regard to claims 22 and 23, the combination above teaches claim 21. Claims 22 and 23 recite limitations having the same scope as those pertaining to claim 21; therefore, claims 22 and 23 are rejected along the same grounds as claim 21.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot in light of the new citations and explanation (as presented in the rejection of claim 1 above) in response to Applicant's amendment. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Milligan et al. [U.S. Pub. 2017/0180294] teaches performing sentiment analysis to assign weights.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119